DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2020 has been entered.
 
2.	This office action is in response to applicant’s communication filed on 02/02/2022 in response to PTO Office Action mailed on 11/16/2021.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
3.	In response to PTO Office Action mailed on 11/16/2021, claims 1, 8 and 15 are amended. No claims are added or canceled.  As a result, claims 1-21 are pending in this office action.
                                                    Response to Arguments
4.	 Applicant's arguments with respect to claims 1-21 with respect to 35 USC 103 rejections have been fully considered but are moot in view of new ground(s) of rejection:
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 1-3, 5, 7-10, 12, 14-17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2012/0109966 A1) and in view of Curtiss et al. (US 2005/0060312 A1), hereinafter Curtiss and further in view of Dai et al. (US 2016/0188731 A1), hereinafter Dai.
	Referring to claim 1, Liang discloses a computer-implemented method for ranking news articles in a news recommendation system (See para. [0008], para. [0012] and [0081], a content recommendation system “CRS” produces a list of entities/concepts that are most popular at a current time for a given category; determines news relevancy based on history of individual news and rank each news cluster based on importance), the method comprising:
 ingesting news articles from a plurality of news sources (See para. [0025] and Figure 2, a content ingester 211 receives and indexes content from various content sources 255, including sources such as websites, blogs, news feeds or etc.); 
clustering the news articles according to content of the news articles (See para. [0012] -para [0014] and para. [0024] and [0025], the content recommendation system CRS indexes a corpus of content items obtained from various content sources by determining semantic information includes determining categories [e.g. cluster/group] that are associated with the determined entities the content items [e.g. websites, blogs, news feeds or etc.], the CRS recommends content items that include or related to one or more specified categories using a category identifier 213); 
forming a set of ranked clusters using a machine learning model (See para. [0002], using conventional machine-learning techniques to train human-labeled examples to build classifiers), including: ranking news articles in clusters based on trustworthiness (See para. [0018], [0019] and para. [0074] and Figure 1, the CRS determines content items including finding content items that match or related to at least one of the specified categories, the determined content items are ranked by factors including source credibility, popularity of the topic, regency or the like) and linking volume for each news source of news articles (See para. [0079] and para. [0080], ranking the article groups including source diversity of the articles, preferred articles that are associated/inked by different sources);
ranking clusters […] based on cluster size (See para. [0021] [0077]-para. [0080] and Figure 1, the CRS further determines popular and/or emerging categories, popular and/or emerging categories are automatically determined based on popularity ranking and detection of emerging categories, by aggregating popularity measures of entities and documents that belong to each category, the CRS arranges similar articles that cover the same topic into a group category, the article groups/categories are ranked by the number of articles in each group, the larger the group size, the more popular the story is);
storing relational information between the set of ranked clusters, new stories of the news articles […] (See para. [0030], para. [0076], para. [0080], para. [0081], para. [0093], the data store stores record various types of information including semantic information about content items, such as entities, categories and relationships, note same news stories are grouped together) and 
digitally presenting the set of ranked clusters in a graphical user interface of the subscription-based news system (See para. .[0021], para. [0025], para. [0075] and para. [0081] and Figures 3A-3C, a user interacts with the CRS’s web browser to view news items organized by content relevance ranking based on query matching and popularity ranking, note in para. [0021] and para. [0031], the CRS is configured to provide a feed, stream or other dynamic collections that be part of an automated news service that is requested/subscribed by a user);
receiving, in response to a user input, feedback on the set of ranked clusters from the user (See para. [0065]-para. [0067], receiving user clicks [e.g. user views] on entities, e.g. increasing the entity popularity); and adjusting the machine learning model based on the feedback from the user (See para. [0021] para. [0070] and para. [0072], the SVM model is updated [e.g. increasing the entity score of the clicked entity in an entity store popularity] and retrieved a list of entities that belong to the specified categories, ranked by their scores)  
Liang discloses everything except ranking news articles within the set of ranked clustered based on cluster size and creating a portfolio for a user, wherein the portfolio comprises subscriptions of the user to different entities.
However, Curtiss discloses ranking news articles within each cluster and ranking clusters within the set of ranked clusters based on cluster size (See para.  [0034], para. [0048]-para. [0051] and para. [0057], a group of metrics includes the number of articles produced by the news source during a given time period, an average length of an article from the news source, the importance of coverage from the news source, a breaking new score, usage pattern, human opinion, circulation statistics, the size of the staff associated with the news source, the number of new sources associated with the news source, the number of original name entitles the source news, produces within a cluster of articles, the breath of coverage, international diversity, note in para. [0048]-para. [0051], the news articles are ranked based on news scores, all articles in the cluster are sorted by the time in increasing order, the cluster size of each cluster is compared to a predetermined value 30).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the ranking feature of the Liang’s system to rank news articles within the set of ranked clusters based on cluster size taught by Curtiss. Skilled artisan would have been motivated to improve ranking of news articles to obtain the latest news regarding a topic via the Internet (See Curtiss, para. [0004] and para. [0005]). In addition, both references (Curtiss and Liang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as improving ranking of news articles. This close relation between both references highly suggests an expectation of success.
Liang in view of Curtiss does not explicitly disclose creating a portfolio for a user, wherein the portfolio comprises subscriptions of the user to different entities.
Dai discloses creating a portfolio for a user (See para. [0039], the user creates user profile), wherein the portfolio comprises subscriptions of the user to different entities (See para. [0039], user personalizes search results includes one or more content feeds [e.g. subscription data]); ingesting news articles associated with the subscriptions of the user from a plurality of news sources (See para. [0041], the system ingests news articles from many content providers and obtains user’s subscription data to content feeds to personalize search results); forming a set of ranked clusters using a machine learning model (See para. [0084], para. [0090] and para. [0091], the system identifies feed category data which indicates different categories [e.g. clusters], the feed category data is related to an application state record and determines a score for each application state records and provides a relative rank of the application state record [e.g. by the access mechanisms] using one or more machine learned models [e.g. a supervised learning model]) ; storing relationship between the set of ranked clusters, news stores of the news articles and the subscriptions of the user to a database (See para. [0053], para. [0065], para.[0084], para. [0090] and para. [0091], Figures 5A-5F, storing feed records including feed category data, the feed category data is associated with an application state records [e.g. access mechanism] which have ranking scores, storing  keywords relating to access content [e.g. news articles] and storing subscriptions tags associated with the user, the system obtains relationship and determines a result score for an application state record based on record scoring features including a search query with each applications state record, for example, the subscriptions tags are fed into the scoring model with record features, query features, the user features are included in the user profile record, the application state records are tagged with subscriptions may result with higher scores if the user subscribes to a content feed corresponding to the subscription tag).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the system of the Liang’s system to create a portfolio or profile for a user taught by Dai. Skilled artisan would have been motivated to improve the overall user experience by providing customized search results by using a user profile includes user subscription data (See Dai, para. [0034]). In addition, all the references (Dai, Curtiss and Liang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as improving ranking of news articles. This close relation between all the references highly suggests an expectation of success.
As to claims 2, 9 and 16, Liang discloses determining a news ranking score for each news article (See para. [0014], ranking each content items, the more relevant content item appears before less relevant content item), wherein the news ranking score includes entity relevance score and the source relevance score; and ranking news articles […] sequentially by publication date […] (See para. [0019], para [0047] and para. [0074], determining relevant content items may include finding content items that match or are otherwise related to at least one of the specified categories, the determined content items are ranked including recency [recently published], source credibility, relevancy and importance) . 
Liang does not explicitly disclose a final news score is weighted sum of scores within each cluster.
Curtiss discloses wherein the news ranking score is a weighted sum (See para. [0062], a final score (source rank) for considered including at least part on the group of metrics) of the entity relevance score (See para. [0052], the metrics includes the fifth metric comprises a value representing individual articles s’ click usage that are relevant to user preferences) and the source relevance score (See para. [0034] the metrics includes the first metric in determining the quality of a news source may include the number of articles produced by the news source during a given time period); and ranking news articles within each cluster sequentially by publication date and the news ranking score (See para. [0037], the metrics includes the fourth metric comprises breaking news score includes the time of article is published, a high score is given to the article is published after the news event happen and a low score is given to the article to the article is published after much time had elapsed since the news event happen).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the scores of the Liang’s system to include a final news score which is a weighted sum of scores within each cluster, taught by Curtiss. Skilled artisan would have been motivated to improve ranking of news articles to obtain the latest news regarding a topic via the Internet (See Curtiss, para. [0004] and para. [0005]). In addition, both references (Curtiss and Liang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as improving ranking of news articles. This close relation between both references highly suggests an expectation of success.
As to claims 3, 10 and 17, Liang discloses determining an entity relevance score for each news article, wherein the entity relevance score is based on a relevance of the news article to an entity mentioned in the news article (See para. [0017] and para. [0047], the CRS ranks each entities or articles based on importance and relevance to the main subject of the content item, the ranking includes number of mentions [e.g. references] of each entity in the text, positions of the mentions in the text [e.g. entities appearing in document title may be weighted more] or etc.). 
As to claims 5, 12 and 19, Liang in view of Curtiss discloses determining a source relevance score for each news article, wherein the source relevance score is based on an empirically determined influence of a news source relative to influences of other news sources (See para. Curtiss, para.[0031],  Source rank field stores a value that used to adjust the ranking of articles (or documents) retrieved from the source identified in source field, the ranking of an article from a higher quality news source may be adjusted to be higher than an article on the same topic from a lower quality news source, the value of a given news source may be based at least in part on the credibility, accuracy of reporting, professionalism in writing, etc. of the news source). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the scores of the Liang’s systems to include a source relevance score, taught by Curtiss. Skilled artisan would have been motivated to improve ranking of news articles to obtain the latest news regarding a topic via the Internet (See Curtiss, para. [0004] and para. [0005]). In addition, both references (Curtiss and Liang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as improving ranking of news articles. This close relation between both references highly suggests an expectation of success.
As to claims 7, 14 and 21, Liang discloses further comprises: determining a clustering ranking score (See para. [0018], [0019] and para. [0074] and Figure 1, the CRS determines content items including finding content items that match or related to at least one of the specified categories, the determined content items are ranked by factors including source credibility, popularity of the topic, regency or the like) […] including: […] cluster size (See para. [0021] [0077]-para. [0080] and Figure 1, the CRS further determines popular and/or emerging categories, popular and/or emerging categories are automatically determined based on popularity ranking and detection of emerging categories, by aggregating popularity measures of entities and documents that belong to each category, the CRS arranges similar articles that cover the same topic into a group category, the article groups/categories are ranked by the number of articles in each group, the larger the group size, the more popular the story is); and ranking the clusters sequentially by update date  (See para. [0019], para [0047] and para. [0074], determining relevant content items may include finding content items that match or are otherwise related to at least one of the specified categories, the determined content items are ranked including recency [recently published], source credibility, relevancy and importance), clustering ranking score, and cluster size (See para. [0080], article groups are ranked by various factors including the number of articles in each group, publication date of the articles, source diversity or etc.). 
Liang does not explicitly disclose ranking clusters within the set of ranked clusters includes summing the weighted cluster size.
However, Curtiss discloses identifying a maximum news ranking score for all the news within the cluster (See para. [0062], a final score (source rank) for considered including at least part on the group of metrics); ranking news articles within each cluster and ranking clusters within the set of ranked clusters based on cluster size (See para.  [0034], para. [0048]-para. [0051] and para. [0057], a group of metrics includes the number of articles produced by the news source during a given time period, an average length of an article from the news source, the importance of coverage from the news source, a breaking new score, usage pattern, human opinion, circulation statistics, the size of the staff associated with the news source, the number of new sources associated with the news source, the number of original name entitles the source news, produces within a cluster of articles, the breath of coverage, international diversity, note in para. [0048]-para. [0051], the news articles are ranked based on news scores, all articles in the cluster are sorted by the time in increasing order, the cluster size of each cluster is compared to a predetermined value 30).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the scores of the Liang’s system to include a final news score which is a weighted sum of scores within each cluster, taught by Curtiss. Skilled artisan would have been motivated to improve ranking of news articles to obtain the latest news regarding a topic via the Internet (See Curtiss, para. [0004] and para. [0005]). In addition, both references (Curtiss and Liang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as improving ranking of news articles. This close relation between both references highly suggests an expectation of success.
Referring to claims 8 and 15, Liang discloses news ranking system (See para. [0008], para. [0012] and [0081], a content recommendation system “CRS” produces a list of entities/concepts that are most popular at a current time for a given category; determines news relevancy based on history of individual news and rank each news cluster based on importance), the system comprising: a bus system (See para. [0087] and Figure 5, computer system 500); a storage device connected to the bus system (See para. [0087] data repositories 520), wherein the storage device stores program instructions; and a number of processors connected to the bus system (See para. [0087] and Figure 5, one or more central processing units CPU), wherein the number of processors execute the program instructions (See para. [0087] and para. [0094], the content recommendation system implemented as instructions by a virtual machine that executes as one of programs 530): to ingest news articles from a plurality of news sources (See para. [0025] and Figure 2, a content ingester 211 receives and indexes content from various content sources 255, including sources such as websites, blogs, news feeds or etc.); to cluster the news articles according to content of the news articles (See para. [0012] -para [0014] and para. [0024] and [0025], the content recommendation system CRS indexes a corpus of content items obtained from various content sources by determining semantic information includes determining categories [e.g. cluster/group] that are associated with the determined entities the content items [e.g. websites, blogs, news feeds or etc.], the CRS recommends content items that include or related to one or more specified categories using a category identifier 213); and to form a set of ranked clusters, including: to rank news articles in clusters based on trustworthiness (See para. [0018], [0019] and para. [0074] and Figure 1, the CRS determines content items including finding content items that match or related to at least one of the specified categories, the determined content items are ranked by factors including source credibility, popularity of the topic, regency or the like) and linking volume for each news source of news articles (See para. [0079] and para. [0080], ranking the article groups including source diversity of the articles, preferred articles that are associated/inked by different sources); to rank clusters …] based on cluster size (See para. [0021] [0077]-para. [0080] and Figure 1, the CRS further determines popular and/or emerging categories, popular and/or emerging categories are automatically determined based on popularity ranking and detection of emerging categories, by aggregating popularity measures of entities and documents that belong to each category, the CRS arranges similar articles that cover the same topic into a group category, the article groups/categories are ranked by the number of articles in each group, the larger the group size, the more popular the story is);  to store relational information between the set of ranked clusters, new stories of the news articles […] (See para. [0030], para. [0076], para. [0080], para. [0081], para. [0093], the data store stores record various types of information including semantic information about content items, such as entities, categories and relationships, note same news stories are grouped together);
 to digitally present the set of ranked clusters in a graphical user interface of the subscription-based news system (See para. .[0021], para. [0025], para. [0075] and para. [0081] and Figures 3A-3C, a user interacts with the CRS’s web browser to view news items organized by content relevance ranking based on query matching and popularity ranking, note in para. [0021] and para. [0031], the CRS is configured to provide a feed, stream or other dynamic collections that be part of an automated news service that is requested/subscribed by a user);
receiving, in response to a user input, feedback on the set of ranked clusters from the user (See para. [0065]-para. [0067], receiving user clicks [e.g. user views] on entities, e.g. increasing the entity popularity); and adjusting the machine learning model based on the feedback from the user (See para. [0021] para. [0070] and para. [0072], the SVM model is updated [e.g. increasing the entity score of the clicked entity in an entity store popularity] and retrieved a list of entities that belong to the specified categories, ranked by their scores)  
 Liang discloses everything except ranking news articles within the set of ranked clustered based on cluster size and creating a portfolio for a user, wherein the portfolio comprises subscriptions of the user to different entities.
However, Curtiss discloses ranking news articles within each cluster and ranking clusters within the set of ranked clusters based on cluster size (See para.  [0034], para. [0048]-para. [0051] and para. [0057], a group of metrics includes the number of articles produced by the news source during a given time period, an average length of an article from the news source, the importance of coverage from the news source, a breaking new score, usage pattern, human opinion, circulation statistics, the size of the staff associated with the news source, the number of new sources associated with the news source, the number of original name entitles the source news, produces within a cluster of articles, the breath of coverage, international diversity, note in para. [0048]-para. [0051], the news article are ranked based on news scores, all articles in the cluster are sorted by the time in increasing order, the cluster size of each cluster is compared to a predetermined value 30).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the ranking feature of the Liang’s system to rank news within the set of ranked clusters based on cluster size taught by Curtiss. Skilled artisan would have been motivated to improve ranking of news articles to obtain the latest news regarding a topic via the Internet (See Curtiss, para. [0004] and para. [0005]). In addition, both references (Curtiss and Liang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as improving ranking of news articles. This close relation between both references highly suggests an expectation of success.
Liang in view of Curtiss does not explicitly disclose creating a portfolio for a user, wherein the portfolio comprises subscriptions of the user to different entities.
Dai discloses creating a portfolio for a user (See para. [0039], the user creates user profile), wherein the portfolio comprises subscriptions of the user to different entities (See para. [0039], user personalizes search results includes one or more content feeds [e.g. subscription data]); ingesting news articles associated with the subscriptions of the user from a plurality of news sources (See para. [0041], the system ingests news articles from many content providers and obtains user’s subscription data to content feeds to personalize search results); forming a set of ranked clusters using a machine learning model (See para. [0084], para. [0090] and para. [0091], the system identifies feed category data which indicates different categories [e.g. clusters], the feed category data is related to an application state record and determines a score for each application state records and provides a relative rank of the application state record [e.g. by the access mechanisms] using one or more machine learned models [e.g. a supervised learning model]) ; storing relationship between the set of ranked clusters, news stores of the news articles and the subscriptions of the user to a database (See para. [0053], para. [0065], para.[0084], para. [0090] and para. [0091], Figures 5A-5F, storing feed records including feed category data, the feed category data is associated with an application state records [e.g. access mechanism] which have ranking scores, storing  keywords relating to access content [e.g. news articles] and storing subscriptions tags associated with the user, the system obtains relationship and determines a result score for an application state record based on record scoring features including a search query with each applications state record, for example, the subscriptions tags are fed into the scoring model with record features, query features, the user features are included in the user profile record, the application state records are tagged with subscriptions may result with higher scores if the user subscribes to a content feed corresponding to the subscription tag).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the system of the Liang’s system to create a portfolio or profile for a user taught by Dai. Skilled artisan would have been motivated to improve the overall user experience by providing customized search results by using a user profile includes user subscription data (See Dai, para. [0034]). In addition, all the references (Dai, Curtiss and Liang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as improving ranking of news articles. This close relation between all the references highly suggests an expectation of success.
6.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 2012/0109966 A1) in view of Curtiss (US 2005/0060312 A1) and Dai (US 2016/0188731 A1) and further in view Denninghoff (US 2014/0164352 A1).
As to claims 4, 11 and 18, Liang discloses wherein determining the entity relevance score further comprises: identifying main entities in each article (See para. [0017] and para. [0047], the CRS ranks each entities or articles based on importance and relevance to the main subject of the content item) using a machine learning model that independently derives features from the title, description, and content of each article (See para. [0002] and para. [0047], the CRS uses machine learning to builds a classifier from a set of articles including keys terms, characteristics of categories of the articles/entities), wherein identifying the main entries includes: generating a first set of independent features (See para. [0002] and para. [0047], the CRS uses machine learning to builds a classifier from a set of articles including keys terms, characteristics of categories of the articles/entities) by phrase matching of the title to identify a main entity (See para. [0047], the CRS ranks entities/articles by their relevance to the main subject of content item); and generating a second set of independent features by natural language processing of the description and content to identify the main entity (See para. [0002] and para. [0047], the machine learning techniques are using a set of human-labeled examples are collected as training data to build classifiers and matching the main subject of the content item to the classifiers).
Liang in view of Curtiss does not explicitly disclose n-gram modeling that counts a number of  tokens that match with each n-grams of an entity name, and then weights the counts exponentially. 
Denninghoff discloses n-gram modeling that counts a number of tokens that match with each n-grams of an entity name (See para. [0008] and Figure 3, using an n-gram hash to match an identifier), and then weights the counts exponentially (See para [0849], using exponential decay weight function to access events)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the relevance function of the Liang’s system to include n-gram modeling, taught by Denninghoff. Skilled artisan would have been motivated to find and display desired content efficiently, conveniently and reliability via the Internet since large number of n-gram hashes are calculated efficiently over a lengthy symbol sequence (See Denninghoff, para. [0002] and para. [0078]). In addition, all the of the references (Denninghoff, Curtiss and Liang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as searching and navigating specific document/article content. This close relation between both references highly suggests an expectation of success.
7.	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 2012/0109966 A1) and in view of Curtiss (US 2005/0060312 A1) and Dai (US 2016/0188731 A1) and further in view Bannur et al. (US 2015/0046442 A1), hereinafter Bannur.
As to claims 6, 13 and 20, Curtiss also discloses building a mapping from news sources to domains, including grouping News articles by news sources and extracting domains from the URLs of news articles (See Curtiss, para. [0003] and para. [0069], determining the news source based on URL, for example www.ccn.com/2003/abc/inde.html is corresponds to the new source “CNN”); for each news source, sequentially looking up the domains in a database of website popularity by frequency until a match is made (See Curtiss, para. [0052] and para.  [0063] and para. [0064], the ranking scores includes a value representing usage pattern, the well-known sites and popular sites such as CNN tend to be has high score than the less popular sites, such as Unknown Town news).
Liang in view of Curtiss does not explicitly removing news articles published by news sources that rank below a popularity threshold.
Bannur discloses removing news articles published by news sources that rank below a popularity threshold (See para. [0023], the system removes news content that are from a URL that have ranking below a utility threshold).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the scores of the Liang’s system to remove news articles published by news sources that rank below a popularity threshold, taught by Bannur. Skilled artisan would have been motivated to utilize user defined data that are available for augment the set of search results to locate topics that may be interesting to the user (See Bannur, para. [0017]). In addition, all the references (Bannur, Curtiss and Liang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as returning relevant results to user. This close relation between all the references highly suggests an expectation of success.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUK TING CHOI/Primary Examiner, Art Unit 2153